DETAILED ACTION

Application Status
	Claims 1-10 are pending and have been examined in this application.
	This is the first communication on the merits. 	

AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2, line 1 recites, “a hollow-like depression”. The claim is indefinite because it is unclear what structural characteristics are required for a feature to be considered “hollow-like”. 
Claim 8 recites, “the center of gravity line is formed with a continuous spacing variation with respect to the force action line and in a curved manner”. It is unclear what the applicant is 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakaruma (JP 2000081006 A).
With respect to claim 1, Nakamura discloses: A link (Fig. 1) for a link system for the attachment of a wheel carrier to a body of a vehicle, said link comprising: a main body including (i) a joint portion (5) having a joint bearing receptacle (4) for the articulated fastening to the body of the vehicle, (ii) a wheel for the articulated fastening to the wheel carrier of the vehicle, and (iii) a connecting portion (1) between the wheel carrier portion and the joint portion, wherein, in the joint portion of the main body, a center of gravity line of the main body is oriented centrally with respect to a longitudinal axis of the main body.
With respect to the recitation that the wheel carrier joint receptacle is “for the articulated fastening to the wheel carrier of the vehicle”, the examiner notes that recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2112.01 I and 2114).   With respect to a center of gravity line of the main body being oriented centrally with respect to a longitudinal axis of the main body, as illustrated in Fig. 1, the link disclosed by Nakaruma is substantially symmetric about a longitudinal axis extending from one end (4) to the other (4) and it would follow that the center of gravity line is oriented centrally with respect to a longitudinal axis of the main body as claimed in claim 1 (MPEP 2112.01 I and 2114). 
With respect to claim 2, Nakaruma discloses: in the joint portion (5, Fig. 1), a hollow-like depression (19) is at least partially surrounded by lateral elevations. 
With respect to claim 3, Nakaruma discloses: the connecting portion (10, Fig. 1) and/or the wheel carrier portion (6) are formed symmetrically or substantially symmetrically with respect to the longitudinal axis of the main body.
With respect to claim 4, Nakaruma discloses: the joint portion (5) is of bending-free or substantially bending-free form. Considering that an object of the link disclosed by Nakaruma is to resolve strength related deficiencies present in the prior art (see paragraph [0004]), it follows that the link in its entirety, including the joint portion is of substantially bending-free form to resolve the aforementioned deficiencies in the prior art. 

With respect to claim 8, Nakaruma discloses: at least in the connecting portion, the center of gravity line is formed with a continuous spacing variation with respect to the force action line and in a curved manner. As discussed above in the 112(b) rejection, it is unclear what the applicant intend to recite in claim 8; however, the structure of the link disclosed by Nakaruma is sufficiently similar to the structure of the link disclosed in the instant application such that as best understood, Nakaruma discloses the limitations of claim 8. Specifically, the structure of the recessed portions (7, 7) of the connecting portion (1) biases the center of gravity away from a line of symmetry of the square tube, creating a generally curved line of gravity centers. 
With respect to claim 9, Nakaruma discloses: A link system (Fig. 1) for the attachment of the wheel carrier to the body of the vehicle, the link system comprising at least one of the links of claim 1.
With respect to claim 10, Nakaruma discloses: at least one link is formed as a transverse link. The examiner notes that claims 9-10 are only directed to a link system.  The recitation that the system is “for the attachment of the wheel carrier…” intended use and does not differentiate the claimed transverse is a relative term, the link disclosed by Nakaruma is considered a transverse link.
Claims 5 and 7 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by Nakaruma or, in the alternative, under 35 U.S.C. 103 as obvious over Nakaruma in view of Fukumori (DE 102016207633 A1).
With respect to claim 5 and 7, Nakaruma discloses: in the joint portion, the center of gravity line is arranged either on or substantially on a force action line between the joint portion and the wheel carrier portion and that in the wheel carrier portion, the center of gravity line is arranged either on or substantially on the force action line. In consideration of the structure of the link disclosed by Nakaruma and the absence of evidence that suggests otherwise, it follows that the link disclosed by Nakaruma meets all of the limitations recited in claim 5. The link disclosed by Nakaruma is substantially symmetric about a longitudinal axis such that the center of gravity line is aligned parallel and in close proximity to a longitudinal axis extending through ends (4 and 4) of the link. When the link is subjected to either a compressive or tensile load, the force action line will be sufficiently similar to a line representing a longitudinal axis through ends (4 and 4). As a result, the center of gravity line will be arranged substantially on a force action line as claimed in claims 5 and 7. 
In the presence of evidence that suggests that the center of gravity lines of the link disclosed by Nakaruma is not substantially on a force action line as claimed in claims 5 and 7, it would have been obvious to a person having ordinary skill in the art to remedy this deficiency in view of Fukumori. Fukumori discloses a similar suspension link wherein the center of gravity line is located either on or substantially on a force action line in order to prevent the reduction of buckling strength (abstract). For at least the reasons disclosed by Fukumori, it would have been obvious to a person having ordinary skill in the art to modify the geometry of Nakaruma to shift the center of gravity line towards the line of force action such that the center of gravity line is either on or substantially on the force action line as claimed in claims 5 and 7. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Narita (US 10202012 B2) discloses a suspension link comprising a joint portion (11) having a joint bearing receptacle (91), a wheel carrier portion (12) having a wheel carrier joint receptacle (92) and a connecting portion (21, 22). The link is also substantially symmetric about a longitudinal axis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087.  The examiner can normally be reached on Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D LEE/               Examiner, Art Unit 3616                                                                                                                                                                                         



/PAUL N DICKSON/               Supervisory Patent Examiner, Art Unit 3616